Citation Nr: 1342483	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-26 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether the reduction of the rating of the Veteran's radiculopathy of the right upper extremity, from 20 percent disabling to 0 percent disabling, effective June 12, 2011, was proper.

2.  Whether the reduction of the rating of the Veteran's radiculopathy of the left upper extremity, from 20 percent disabling to 0 percent disabling, effective June 12, 2011, was proper.

3.  Entitlement to an initial disability rating higher than 20 percent for degenerative disc disease of the cervical spine.

4.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the right upper extremity, prior to June 12, 2011.

5.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the left upper extremity, prior to June 12, 2011.

6.  Entitlement to a compensable rating for radiculopathy of the right upper extremity, from June 12, 2011.

7.  Entitlement to a compensable rating for radiculopathy of the left upper extremity, from June 12, 2011.

8.  Entitlement to an effective date earlier than June 12, 2011 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2009 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska and Sioux Falls, South Dakota.  The Veteran now resides in South Dakota, so the matter is now handled by the Sioux Falls, South Dakota RO.

The Board notes that this appeal originally included entitlement to a total disability rating based on individual unemployability (TDIU); however, that issue was granted in a May 2012 rating decision and as such, is no longer on appeal.

In April 2011, the Board remanded these issues for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  That development having been completed, the claims are now ready for appellate review. 


FINDINGS OF FACT

1.  The reduction in the rating for radiculopathy of the right upper extremity from 20 percent to 0 percent effective June 12, 2011 did not result in a reduction or discontinuance of compensation payments that were being made; therefore, the notice provisions of the regulation governing compensation rating reductions do not apply.

2.  The reduction of the rating of the right upper extremity to 0 percent, effective June 12, 2011 was based on an examination that attributed the Veteran's symptoms to a separate service-connected disability.

3.  The reduction in the rating for radiculopathy of the left upper extremity from 20 percent to 0 percent effective June 12, 2011 did not result in a reduction or discontinuance of compensation payments that were being made; therefore, the notice provisions of the regulation governing compensation rating reductions do not apply.

4.  The reduction of the rating of the left upper extremity to 0 percent, effective June 12, 2011 was based on an examination that attributed the Veteran's symptoms to a separate service-connected disability.

5.  The Veteran's degenerative disc disease of the cervical spine is not manifested by favorable ankylosis of the entire cervical spine or a forward flexion limited to 15 degrees.

6.  Prior to June 12, 2011, the Veteran's right upper extremity radiculopathy was not manifested by moderate, incomplete paralysis of the middle radicular group.

7.  Prior to June 12, 2011, the Veteran's left upper extremity radiculopathy was not manifested by moderate, incomplete paralysis of the middle radicular group.

8.  From June 12, 2011, the Veteran's right upper extremity radiculopathy symptoms were attributed to a separate service-connected disability (pain disorder with major depressive and anxiety disorders).

9.  From June 12, 2011, the Veteran's left upper extremity radiculopathy symptoms were attributed to a separate service-connected disability (pain disorder with major depressive and anxiety disorders).

10.  A claim for TDIU was inferred by an April 2011 Board decision.  A claim for a pain syndrome was inferred by a June 2011 VA examination; service connection for a pain syndrome was established effective June 12, 2011; it was determined that the Veteran was unemployable due to his pain syndrome.  

11.  The date entitlement arose for TDIU, June 12, 2011, is later than the date of the inferred claim for TDIU, thus, entitlement to TDIU arose as of the date of entitlement.   


CONCLUSIONS OF LAW

1.  The reduction of the rating for radiculopathy of the right upper extremity from 20 percent to 0 percent effective June 12, 2011 did not involve a due process violation, and was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.124a, Diagnostic Code 8511 (2013).

2.  The reduction of the rating for radiculopathy of the left upper extremity from 20 percent to 0 percent effective June 12, 2011 did not involve a due process violation, and was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.124a, Diagnostic Code 8511 (2013).

3.  The criteria for an initial rating higher than 20 percent for degenerative disc disease of the cervical spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

4.  Prior to June 12, 2011, the criteria for an initial rating higher than 20 percent for right upper extremity radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8511 (2013).

5.  Prior to June 12, 2011, the criteria for an initial rating higher than 20 percent for left upper extremity radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8511 (2013).

6.  From June 12, 2011, the criteria for a compensable rating for right upper extremity radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8511 (2013).

7.  From June 12, 2011, the criteria for a compensable rating for left upper extremity radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8511 (2013).

8.  The criteria for an effective date earlier than June 12, 2011 for the grant of TDIU have not been met.  38 U.S.C.A. § 5110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2013). 






	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claims for increased ratings arise from his disagreement with the initial evaluations following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2005, November 2005, and May 2011 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records and post-service VA examination and treatment records.  Virtual VA records have been reviewed.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Whether the Reduction of the Rating of the Veteran's Radiculopathy of the Right Upper Extremity, from 20 Percent Disabling to 0 Percent disabling, Effective June 12, 2011 Was Proper and Whether the Reduction of the Rating of the Veteran's Radiculopathy of the Left Upper Extremity, from 20 Percent Disabling to 0 Percent Disabling, Effective June 12, 2011 Was Proper

The Veteran asserts that the reduction of his disability ratings for radiculopathy of the right and left upper extremities, from 20 percent disabling to 0 percent disabling, effective June 12, 2011, was not proper.

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board notes further that the propriety of the reduction by the May 2012 rating decision is a threshold matter that must be addressed first (as a finding of a violation of due process in the rating action that reduced the evaluation would nullify the reduction).  The Veteran contends that the disability had not improved so as to warrant a reduction in the rating. 

Historically, a March 2009 rating decision granted the Veteran service connection for right and left upper extremity radiculopathy, each rated 20 percent, effective September 2005, under Diagnostic Code 8511. 

The Veteran disagreed with the disability rating assigned in the March 2009 rating decision and a substantive appeal was completed.  

The Veteran was afforded a VA examination in June 2011.  The Veteran reported radiating pain and numbness from his shoulders down into his arms.  The examiner reviewed the Veteran's file, including an August 2011 nerve conduction study that demonstrated findings of carpal tunnel syndrome on the left and right.  The nerve conduction study stated that there was no evidence of a cervical radiculopathy, neurogenic thoracic outlet syndrome, brachial plexopathy, ulnar mononeuropathy, peripheral neuropathy, or myopathy.  The examiner diagnosed the Veteran with myofascial pain syndrome and stated that upper extremity radiculopathy was not found on examination and was clearly not identified on electrodiagnostic testing.  The examiner noted that the Veteran had mild carpal tunnel syndrome, but indicated that this disorder is not related to his service-connected neck disability since the nerve conduction studies localized the abnormality to his wrists.  The examiner also stated that there were no objective findings consistent with radiculopathy on examination.

An addendum opinion was received in January 2012.  The examiner clarified that the Veteran's complaints of neck, trapezius muscles, and shoulder pain are due to his myofascial pain syndrome, and his hand symptoms are due to carpal tunnel syndrome.  The examiner also stated that any elbow or arm symptoms distal to the shoulder were due to carpal tunnel syndrome, which causes symptoms in the arms proximal to the wrist.

Based on the June 2011 examination, the Veteran was granted service connection for myofascial syndrome in a February 2012 rating decision, TDIU was granted in a May 2012 rating decision, and a May 2012 rating decision reduced the rating for the Veteran's right and left upper extremity radiculopathy from 20 percent to 0 percent, effective from June 12, 2011. 

The Veteran's bilateral upper extremity radiculopathy is rated under Diagnostic Code 8511, for incomplete paralysis of the middle radicular group.  Mild incomplete paralysis is rated as 20 percent disabling, for either the major or the minor extremity.  Moderate incomplete paralysis is rated as 40 percent disabling for the major extremity and 30 percent disabling for the minor extremity.  Severe incomplete paralysis is rated as 50 percent disabling for the major extremity and as 40 percent disabling for the minor extremity.  When involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e). 

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e). 

Prior to the May 2012 rating decision, the Veteran's combined rating for service-connected disability was 80 percent and the Veteran was granted TDIU, effective June 2011.  The reduction of the rating for right and left upper extremity radiculopathy from 20 to 0 percent effective June 2011 did not affect the combined rating as it remained 80 percent and the Veteran was still receiving TDIU.  As there was no reduction in the overall compensation paid to the Veteran, the due process requirements of 38 C.F.R. § 3.105(e) do not apply and the reduction of the rating for bilateral upper extremity radiculopathy did not involve due process violation. 

The analysis proceeds to whether the reduction was factually warranted.  General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13. It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Under 38 C.F.R. §§ 3.344(a) ratings for disabilities subject to episodic improvement will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination based on which the rating was assigned.  The provisions of 38 C.F.R. § 3.344(a) apply where, as here, a rating was in effect for 5 years, or the disability has not stabilized.  38 C.F.R. § 3.344(c). 

The Board finds that the reduction in the rating from 20 percent to 0 percent, effective June 12, 2011, was supported by the factual record and in accordance with the governing law and regulations, and was proper. 

An August 2011 nerve conduction study demonstrated findings of carpal tunnel syndrome, bilaterally, but no evidence of a cervical radiculopathy, neurogenic thoracic outlet syndrome, brachial plexopathy, ulnar mononeuropathy, peripheral neuropathy, or myopathy.  

The Veteran was afforded a June 2011 VA examination.  The examiner reviewed the Veteran's past examinations and nerve conduction studies.  After examination, the examiner opined that the most appropriate diagnosis/etiology of the Veteran's radiating upper extremity pain is myofascial pain syndrome.  The examiner explained that examination findings, and those noted on imaging and nerve conduction studies are not consistent with symptomatic degenerative disc disease.  The examiner also noted that radiological findings of cervical spine degenerative joint disease in April 2011 were not sufficient to explain the Veteran's symptoms as the findings were mild and there was no documented nerve impingement to explain the upper extremity symptoms.  The examiner concluded that upper extremity radiculopathy was not found on the examination and was clearly not identified on electrodiagnostic testing and there were no objective findings consistent with radiculopathy on examination.  

The Board notes that these findings were based on several diagnostic tests from multiple months (April 2011, June 2011, and August 2011).  As a result of these findings, the Veteran was granted service connection for a pain disorder, rated as 70 percent disabling, effective June 2011.  See February 2012 rating decision.  

Clearly, as of June 2011, the schedular requirements for a compensable rating for bilateral upper extremity radiculopathy were not met, as the Veteran's symptoms were attributed to a separate disability which was service connected with a 70 percent rating, effective June 2011.  The basis for a compensable rating for upper extremity radiculopathy was no longer present.  Importantly, pyramiding, or the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  Therefore, the reduction in the rating was factually warranted. 

III.  Increased Ratings

The Veteran seeks increased initial ratings for his service-connected degenerative disc disease of the cervical spine and for his bilateral upper extremity radiculopathy.

Disability evaluations are determined by application of criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is required.  See Fenderson, 12 Vet. App. at 126. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A.  Entitlement to an Initial Disability Rating Higher than 20 Percent for Degenerative Disc Disease of the Cervical Spine

The Veteran seeks an initial rating higher than 20 percent for his service-connected degenerative disc disease of the cervical spine. 

The Veteran was granted service connection for cervical spine disc disease in a March 2009 rating decision, at which time a 20 percent evaluation was assigned, effective September 12, 2005.  The Veteran asserts his disability is more severe than what is represented by a 20 percent rating.  

The Board notes that while the regulations pertaining to disabilities of the spine have undergone recent amendments, these changes do not affect the present claim, as the Veteran's claim was filed in September 2005, subsequent to the most recent regulation change.  Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

The Veteran is currently rated as 20 percent disabled under 38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237.  A rating of 20 percent is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

A rating of 30 percent is warranted when there is forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Id.

A rating of 40 percent is warranted when there is unfavorable ankylosis of the entire cervical spine.  Id.  

A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees and left and right lateral rotation are zero to 80 degrees.  Normal combined range of motion for the cervical spine is 340 degrees.  See  Note (2).

A letter from the Veteran's chiropractor in February 2007 indicated that the Veteran had been treated for neck pain and had a substantial decrease in normal range of motion of the cervical spine.  The chiropractor stated that radiographs of the cervical spine revealed a reversal of the normal lordotic, cervical curve at the level of C5-C6.

The Veteran was afforded a VA examination in February 2009.  The Veteran reported a hyperextension of the neck during service and that he has experienced neck pain since then.  He reported a consistent pain in the neck with stiffness, achiness, and intermittent spasming into the upper trapezium bilaterally.  He also described difficulty with range of motion of the neck.  The Veteran was diagnosed with cervical spine disc disease.  The Board notes that range of motion measurements were not reported in a manner consistent with the normal range of motion measurements for VA purposes.  As indicated in the report, range of motion testing revealed an extension to 150 degrees with tenderness beginning at 50 degrees; flexion to 250 degrees with tenderness beginning at 100 degrees; left and right lateral bending to 200 degrees with tenderness beginning at 150; and left and right rotation to 500 degrees with tenderness beginning at 400 degrees.  The examiner noted that there was significant increased in pain without additional weakness, fatigability, incoordination, lack of endurance or additional loss in range of motion with repetitive use.  

A magnetic resonance image (MRI) from April 2011 revealed a straightened cervical lordosis and mild degenerative changes.  

The Veteran was afforded a VA examination in June 2011.  The Veteran asserted he had neck pain.  The examiner noted that it was difficult to truly assess the neck, as the Veteran did not appear to generate full effort to test for strength of the neck.  The examiner noted that the Veteran winced on active range of motion of the neck, but it appeared to be out of proportion to objective findings and known pathology.  Range of motion of the cervical spine revealed a flexion of 30 degrees, extension to 18 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, right rotation to 32 degrees, and left rotation to 20 degrees.  After three repetitions, the Veteran had a flexion of 26 degrees, extension to 16 degrees, right lateral flexion to 22 degrees, left lateral flexion to 12 degrees, right rotation to 30 degrees, and left rotation to 26 degrees.  The examiner noted that the Veteran did not appear to be able to put forth a full effort on active range of motion testing due to subjective pain.

The Board has considered all applicable statutory and regulatory provisions, to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of  38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  202 (1995).  For a 30 percent evaluation, flexion must be actually or functionally limited to 15 degrees or less or there must be favorable ankylosis of the entire cervical spine.  During the June 2011 VA examination, the Veteran's actual forward flexion was 30 degrees, and after repetition, it was limited to 26 degrees due to pain.  The Veteran also did not have favorable ankylosis of the entire cervical spine at any time during the appeal.  Thus, the Board finds that the current 20 percent evaluation, considering the principles of 38 C.F.R. § 4.40 and 4.45, fully and appropriately contemplates the degree of limited range of motion that would exist during periods of exacerbation.  

The Board has also considered whether the Veteran is entitled to a higher rating based on any other applicable diagnostic codes, however, the Board finds that the current diagnostic code for a cervical strain is the most appropriate for evaluating the Veteran's service-connected disability.  The Board notes that the Veteran's neurological symptoms are compensated by separate service-connected disability ratings.

The Veteran has asserted that his neck is painful and a friend has also submitted lay statements attesting to his pain.  See June 2011 statement.  The Board has considered the statements regarding the severity of his neck disability and how it has affected his daily activities.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence concerning the level of severity of his disability consists of the physical examinations of record.  Based upon all evidence of record, the Veteran does not meet the criteria to warrant a higher rating, under Diagnostic Code 5242, as he does not have favorable ankylosis of the cervical spine or a forward flexion limited to 15 degrees.  



	(CONTINUED ON NEXT PAGE)


Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's cervical disability is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  Importantly, the Board notes that the Veteran is currently receiving TDIU benefits.

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

B.  Entitlement to an Initial Rating Higher than 20 Percent for Radiculopathy of the Right Upper Extremity, Prior to June 12, 2011 and Entitlement to an Initial Rating Higher than 20 Percent for Radiculopathy of the Left Upper Extremity, Prior to June 12, 2011

The Veteran seeks an initial rating higher than 20 percent each, for his right and left upper extremity radiculopathy, prior to June 12, 2011.

The Veteran was granted service connection for right and left upper extremity radiculopathy in a March 2009 rating decision, at which time a 20 percent rating was assigned, effective September 12, 2005.  

The Veteran's bilateral upper extremity radiculopathy is rated under Diagnostic Code 8511, for incomplete paralysis of the middle radicular group.  Mild incomplete paralysis is rated as 20 percent disabling, for either the major or the minor extremity.  Moderate incomplete paralysis is rated as 40 percent disabling for the major extremity and 30 percent disabling for the minor extremity.  Severe incomplete paralysis is rated as 50 percent disabling for the major extremity and as 40 percent disabling for the minor extremity.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8516.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Board observes that the words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6

The Board notes that the medical evidence indicates that the Veteran is right-hand dominant.  See February 2009 VA examination.  

The Veteran was afforded a VA examination in November 2005.  He described pain and numbness running down the front of his shoulder, across the elbow, across the anterior volar forearm and into the five digits of both of his upper extremities.  Radiographs were normal.  

The Veteran's treating chiropractor submitted a statement in February 2007.  The chiropractor stated that the Veteran had shoulder, arm, and hand symptoms that were neurologic problems related to a narrowing of the intervertebral foramen (IVF).

The Veteran was afforded a VA examination in February 2009.  After examination, he was diagnosed with bilateral upper extremity radiculopathy.  Sensory examination revealed impaired sensation to pain and light touch on both the right and left upper extremities, specifically the finger of the hands, bilaterally.  Position sense was normal, bilaterally.  Motor examination revealed active movement against some resistance for bilateral elbows, wrist, and fingers.

Neurological testing was completed in August 2011.  Results demonstrated carpal tunnel syndrome, of mild severity, on the left and right.  There was no electrodiagnostic evidence of a cervical radiculopathy, neurogenic thoracic outlet syndrome, brachial plexopathy, ulnar mononeuropathy, peripheral neuropathy, or myopathy.  

The Veteran has stated that he experiences pain and numbness.  The Board notes that the Veteran is capable of testifying as to observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the medical evidence of record demonstrates that the Veteran's bilateral upper extremity radiculopathy is manifested by only sensory loss, including numbness and pain.  As such, the current 20 percent rating for each upper extremity appropriately compensates the Veteran for his symptoms, prior to June 12, 2011.  

The Board notes that the evidence does not indicate that the Veteran suffers from muscle damage of the upper extremities.  Therefore, the Veteran is not entitled to a rating higher than 20 percent because his disability is not manifested by symptoms that demonstrate a moderate incomplete paralysis of the nerve.  

The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation.  However, the overall symptomatology affects functioning in the anatomical region of the shoulders and arms, therefore, the Diagnostic Code for the radicular group, 8511, is the most appropriate.  

Extraschedular Consideration

As stated previously, the VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral upper extremity radiculopathy is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for radiculopathy.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

C.  Entitlement to a Compensable Rating for Radiculopathy of the Right Upper Extremity, From June 12, 2011 and Entitlement to a Compensable Rating for Radiculopathy of the Left Upper Extremity, From June 12, 2011

The Veteran's rating for radiculopathy of the right and left upper extremities was reduced to zero percent, effective June 12, 2011 in a May 2012 rating decision.  The Veteran asserts his disability is more severe than what is represented by a noncompensable rating. 

An August 2011 nerve conduction study demonstrated findings of carpal tunnel syndrome, bilaterally, but no evidence of a cervical radiculopathy, neurogenic thoracic outlet syndrome, brachial plexopathy, ulnar mononeuropathy, peripheral neuropathy, or myopathy.  

The Veteran was afforded a June 2011 VA examination.  The examiner reviewed the Veteran's past examinations and nerve conduction studies.  After examination, the examiner opined that the most appropriate diagnosis/etiology of the Veteran's radiating upper extremity pain is myofascial pain syndrome.  The examiner explained that examination findings, and those noted on imaging and nerve conduction studies are not consistent with symptomatic degenerative disc disease.  The examiner also noted that radiological findings of cervical spine degenerative joint disease in April 2011 were not sufficient to explain the Veteran's symptoms as the findings were mild and there was no documented nerve impingement to explain the upper extremity symptoms.  The examiner concluded that upper extremity radiculopathy was not found on the examination and was clearly not identified on electrodiagnostic testing and there were no objective findings consistent with radiculopathy on examination.  

Because of these findings, the Veteran was granted service connection for a pain disorder, rated as 70 percent disabling, effective June 2011.  See February 2012 rating decision.  

Clearly, as of June 2011, the schedular requirements for a compensable rating for bilateral upper extremity radiculopathy were not met, as the Veteran's symptoms were attributed to a separate disability which was service connected with a 70 percent rating, effective June 2011.  

The basis for a compensable rating for upper extremity radiculopathy is no longer present.  The Veteran's radiculopathy symptoms of pain and numbness have been attributed to a separate disability.  Importantly, pyramiding, or the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  The Board notes that the medical evidence no longer indicates that the Veteran suffers from radiculopathy.  As such, the Board finds that rating the Veteran under Diagnostic Code 8511, for middle radicular nerve group, and for pain disorder under Diagnostic Code 9422, would constitute pyramiding, as it is evaluating the same manifestation of the disability multiple times. 

Extraschedular Consideration

As stated previously, the VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral upper extremity radiculopathy is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for radiculopathy.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  In fact, the Veteran's symptoms have been attributed to a separate service-connected disability.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

IV.  Entitlement to an Effective Date Earlier than June 12, 2011 for the Grant of Entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU)

The Veteran seeks an effective date earlier than June 12, 2011 for the grant of TDIU.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

In the present case, the Veteran separated from his final tour of active duty in May 1986.  He did not raise a claim of entitlement to TDIU within a year from discharge.  Rather, a claim was inferred by the Board in an April 2011 Remand.

Again, because the Veteran did not apply for TDIU within one year of separation from service, an effective date back to the day following discharge is not possible.  

For other claims, the effective date will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

During a February 2009 VA examination, the examiner noted that the Veteran was not currently employed and that his cervical spine disability had significant effects on his usual occupation.  As a result of this information, a claim for TDIU was inferred by the Board and remanded in an April 2011 Board remand. 

The Veteran was afforded a VA examination in June 2011.  It was noted that the Veteran last worked a year prior, when he installed kitchen tile and that he last worked full time four or five years ago as a self-employed contractor doing work on homes.  The Veteran reported that he had to turn down jobs that involved working overhead and that he had trouble hanging onto tools.  The Veteran reported that eventually people stopped calling him for work.  After examination, the examiner opined that the Veteran's neck/upper extremity disability was not sufficiently disabling to render him unemployable and does not preclude him from securing and maintaining substantial gainful employment.  The examiner explained that the objective findings on examination and nerve conduction studies were not consistent with the Veteran's statements regarding the severity of his symptoms.  The examiner noted that the examination did not show objective evidence that indicates the Veteran has any physical limitations in regards to work.  The examiner noted that the Veteran was well muscled and tan and that there was simply no evidence on examination or diagnostic studies (imaging and electrodiagnostic) to indicate that the Veteran's disability would preclude him from gainful employment.  At the time, it was suggested that the Veteran had a myofascial pain syndrome.

An addendum opinion was received in December 2012.  The examiner diagnosed the Veteran with a pain disorder associated with psychological factors and a general medical condition, chronic, as well as major depressive disorder and generalized anxiety disorder.  The examiner explained that the Veteran's pain symptoms have produced unemployment.  The examiner stated that it does seem clear that the principal reason the Veteran is not working and has given up many previously enjoyed recreational activities is the pain symptoms.  Additionally, the examiner noted that the Veteran's statements and work history suggested that even with depressive and anxiety symptoms he was able to sustain work until pain symptoms prevented continued work in construction.

The Board notes that the evidence of record indicates that the Veteran's cervical disability alone did not render him unemployable.  See February 2009 VA examination.  The June 2011 VA examination raised an inferred claim for service connection for a pain disorder, and it has been established that the Veteran's pain disorder is the cause of his unemployment.  See December 2011 VA examination.  As such, entitlement to TDIU was not established prior to the entitlement of service connection for the pain disorder, which was effective in June 2011.  See February 2012 rating decision.  Therefore, the appropriate effective date for TDIU is the date that entitlement arose for the Veteran's pain disorder.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

The Board has also considered whether any evidence of record prior to June 12, 2011, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for TDIU, prior to June 2011.  However, as stated previously, although the Veteran indicated that he was unemployed prior to June 2011, it has been determined that the Veteran's service-connected pain disorder rendered him unemployable.  Importantly, the effective date for this disability is June 12, 2011.  Furthermore, a VA examiner opined that the Veteran's cervical disability did not render him unemployable.  See February 2009 VA examination.  As such, the evidence of record does not show entitlement to TDIU prior to June 2011.

In sum, the presently assigned effective date of June 12, 2011 is appropriate and there is no basis for an award of TDIU prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).  




	(CONTINUED ON NEXT PAGE)


ORDER

The appeal challenging the propriety of the reduction in the rating for the Veteran's right upper extremity radiculopathy from 20 percent to 0 percent, effective June 12, 2011, is denied.

The appeal challenging the propriety of the reduction in the rating for the Veteran's left upper extremity radiculopathy from 20 percent to 0 percent, effective June 12, 2011, is denied.

Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the cervical spine is denied.

Prior to June 12, 2011, entitlement to an initial rating higher than 20 percent for right upper extremity radiculopathy is denied.

Prior to June 12, 2011, entitlement to an initial rating higher than 20 percent for left upper extremity radiculopathy is denied.

From June 12, 2011, entitlement to a compensable rating for right upper extremity radiculopathy is denied.

From June 12, 2011, entitlement to a compensable rating for left upper extremity radiculopathy is denied.

Entitlement to an effective date prior to June 12, 2011 for the grant of TDIU is denied.  



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


